Case 1:19-cv-00423-MJT Document1 Filed 09/13/19 Page 1of5 PagelID#: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

BEAUMONT DIVISION

GENE R. MESSER, §
Plaintiff, §
§

V. 8, CIVIL ACTION NO. 1:19-cv-423
§
PROPERTY AND CASUALTY §
INSURANCE COMPANY OF HARTFORD §
Defendant. §

NOTICE OF REMOVAL

Defendant Property and Casualty Insurance Company of Hartford (“Hartford”), pursuant
to 28 U.S.C. §§ 1441 and 1446, files this Notice of Removal of the captioned action, Cause No.
E-2043314; Gene R. Messer v. Property and Casualty Insurance Company of Hartford; In the
172™ Judicial District Court of Jefferson County, Texas. In support of this Notice of Removal,
Hartford respectfully submits:
1. Gene R. Messer (“Plaintiff”) commenced this action by filing his Original Petition on
August 20, 2019, in the 172" Judicial District Court, Jefferson County, Texas. Hartford was
served on August 26, 2019,
2. Hartford has requested certified copies of all process, pleadings, and orders from the
Jefferson County District Clerk. Hartford has attached certified copies of the documents contained
in the state court file as Exhibit A to this Notice of Removal.
3. The Petition avers that Plaintiff resides in Jefferson County, Texas.'! The Petition alleges

that Hartford is “a Domestic corporation authorized to engage in the insurance business in the

 

' Petition, §§ I and [V.
Case 1:19-cv-00423-MJT Document1 Filed 09/13/19 Page 2 of 5 PageID#: 2

State of Texas”? In fact, Hartford is a Connecticut corporation with its principal place of business
in Hartford, Connecticut.

4. Plaintiff alleges that he seeks “only monetary relief of $100,000 or less.”? Although
Plaintiff further alleges that his “damages do not exceed $75,000," he does not include a
declaration or affidavit unequivocally committing to damages at or under $75,000.

5. Because Plaintiffs in Texas are not limited to recovery of damages requested in their
pleadings, “[I]itigants who want to prevent removal must file a binding stipulation or affidavit with
their complaints.”> “The general principle is that plaintiffs will have to show that they are bound
irrevocably by their state pleadings.”® No binding stipulation or affidavit was filed with Plaintiffs’
Petition.

6. When a plaintiff’s pleading does not allege a specific amount in controversy, the removing
Defendant must only prove by a preponderance of the evidence that the amount in controversy
exceeds $75,000.’ Plaintiff alleges that sustained “losses in the form of storm damage, including
but not limited to damage from wind and/or hail and damages resulting therefrom.” The damage
includes “roof and architectural finishes (including) the cost of construction, repairs, and
restoration of the home.”? The petition further describes the damages as “significant damage to

the property, requiring significant repairs.”'°

 

? Petition at § I.

3 Petition at § XVI.

‘ Petition at § XVI.

5 De Aguilar, 47 F.3d 1404, 1412 (5" Cir. 1995) quoting In re Shell Oil Co., 970 F.2d 355, 356 (7th Cir.1992).
® De Aguilar, 47 F.3d at 1412, n. 10.

’ De Aguilar, 47 F.3d at 1412; Chittick v. Farmers Ins. Exch., 844 F, Supp. 1153, 1155 (S.D. Tex. 1994).

8 Petition at § IV.

? Petition at § V.

'0 Petition at § VI.
Case 1:19-cv-00423-MJT Document1 Filed 09/13/19 Page 3 of 5 PagelD#: 3

7. In addition, during the adjustment of the claim, Plaintiff through his counsel submitted
estimates for repairs from Gage Adjusting Group in the amount of $41,261.72 and from Mike
Barnett Construction in the amount of $158,657.49,!!

8. Plaintiff further “asserts all statutory claims, demands, and causes of action assertable [sic]
under (including) breach of contract and chapter 542 of the Texas Insurance Code . . . attorney’s
fees . . . exemplary, as well as all other damages and penalties available at law.”!? In this
connection, Plaintiff also seeks “an 18% per annum penalty”! and that Hartford’s “conduct . . .
was knowing” or alternatively “malicious and fraudulent” justifying punitive damages.'* Taken
together the submitted estimates and all of these alleged avenues of recovery easily exceed
$75,000, the minimum jurisdictional limits of this Court.

9. Finally, Hartford asked Plaintiff to stipulate that the amount of controversy is less than
$75,000.'5 Plaintiff did not respond to Hartford’s request. Plaintiff's lack of response is further
evidence that the amount in controversy is greater than $75,000.00.

10. Hartford does not admit the underlying facts as alleged by Plaintiff in his Original Petition
or as summarized above. Hartford expressly denies that it has any liability to Plaintiff.

11. Hartford was served with the Petition on August 26, 2019. This Notice of Removal is filed
within 30 days of service of the Original Petition and is therefore timely under 28 U.S.C. § 1446(b).
DIVERSITY JURISDICTION
12. This Court has original jurisdiction pursuant to 28 U.S.C. § 1332 (a), and this matter ts

removable to this Court pursuant to 28 U.S.C. § 1441(a), because there is complete diversity of

 

1 The estimates are attached to this notice together as Exhibit B.
2 Petition at § XVI.

3 Petition at § XVI.

4 Petition at § XIII.

13 Exhibit C.
Case 1:19-cv-00423-MJT Document1 Filed 09/13/19 Page 4of5 PageID#: 4

citizenship between the parties and the amount in controversy exceeds $75,000 exclusive of
interest and costs. Plaintiff is a resident of Jefferson County, Texas. Hartford is incorporated in
Connecticut with its principal place of business in Connecticut.
13. The amount in controversy exceeds the jurisdictional minimum of $75,000 set by 28 U.S.C.
§ 1332 (a). Plaintiff does not irrevocably limit his damage claim at or below $75,000 exclusive of
interest and costs.
REMOVAL PROCEDURE

14, The clerk of the 172" Judicial District Court of Jefferson County, Texas has been provided
notice of this Removal.
15. The following additional documents are attached to this notice and incorporated here by
reference:

a. Index of matters being filed;

b. List of all parties and counsel of record; and

c. Certified copies of documents contained in the state court file 172" Judicial District
of Jefferson County as Exhibit A.

CONCLUSION
16. Based on the foregoing, the exhibits submitted in support of this removal, and other
documents filed contemporaneously with this Notice of Removal, Hartford removes this case to

this Court for trial and determination.

(Signature on following page.)
Case 1:19-cv-00423-MJT Document1 Filed 09/13/19 Page 5of5 PagelD#: 5

Respectfully submitted,

/s/ Martin R. Sadler

Martin R. Sadler

Texas Bar No.: 00788842

Federal ID No. 18230

msadler@lawla.com

LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
A LAW CORPORATION

801 Travis Street, Suite 1800

Houston, Texas 77002

Telephone: (713) 222-1990

Facsimile: (713) 222-1996

ATTORNEY-IN-CHARGE FOR DEFENDANT,
PROPERTY AND CASUALTY INSURANCE
COMPANY OF HARTFORD

OF COUNSEL:

Christine R. Edwards

Texas Bar No. 24107329

Federal Bar No. 3272073

cedwards@lawla.com

LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
A LAW CORPORATION

801 Travis Street, Suite 1800

Houston, Texas 77002

Telephone: (713) 222-1990

Facsimile: (713) 222-1996

 

CERTIFICATE OF SERVICE

[ hereby certify that on this the 13th day of September 2019, a copy of the foregoing has
been served upon all counsel of record in this action by ECF Filing and/or facsimile, properly
addressed to:

Thomas M. Furlow

Thomas Hernandez

Furlow Law Firm, PLLC
1032 Central Parkway South
San Antonio, Texas 78232

/s/ Martin R. Sadler
Martin R. Sadler
